department of the treasury internal_revenue_service washington d c date number release date uilc cc dom it a tl-n-5086-99 memorandum for kenneth j rubin assistant district_counsel pennsylvania district_counsel cc ner pen phi attn david a breen from subject george j blaine chief branch income_tax accounting cc dom it a request for significant service_center advice revocation of form_8332 this responds to your memorandum of date requesting significant service_center advice with respect to the revocation of form_8332 release of claim to exemption for child of divorced or separated parents this advice is to be provided to the centralized quality review site which oversees our toll-free telephone assistance lines and other responses to taxpayer inquiries sec_152 of the internal_revenue_code sets forth rules for determining the support_test in the case of a child of divorced parents for purposes of claiming the exemption for a dependent under sec_151 a child of divorced parents is treated as having received over half of his support during a calendar_year from a noncustodial_parent if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent for the year and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the year pursuant to sec_1_152-4t of the temporary regulations q a such written declaration may be on form_8332 or other document which conforms to the substance of that form on form_8332 the custodial_parent may release his her claim to exemption for the child for the current tax_year for specific future years or for all future years the noncustodial_parent must attach the form_8332 to his her return for each year in which he she claims the exemption see also q a of sec_1_152-4t of the temporary regulations tl-n-5086-99 the form_8332 is only attached to the noncustodial parent’s return it is not filed by the custodial_parent it contains no cancellation date if the custodial_parent releases his or her claim to the exemption for all future years he or she only executes the form once and does not have to renew or reiterate the release the form_8332 is not transcribed by the service_center during the processing of the form_1040 as stated the noncustodial_parent must attach it to the return each year that the exemption is claimed even if it states all future years and he or she has already submitted it with an earlier year’s return the form does not state whether a release for future years may be revoked nor do related publications such as publication divorced or separated individuals however a custodial_parent may desire to revoke the release and claim the exemption for the child on his or her own return due to either a change in circumstance or a failure by the noncustodial_parent to fulfill obligations under the divorce decree with respect to support customer service reports that the service’s toll-free lines receive a large number of calls asking about revocation of form_8332 as you note in your memorandum the issue of revocation of form_8332 has been considered previously by chief_counsel income_tax and accounting has issued several memoranda setting forth its position that form_8332 is not irrevocable publication which previously contained language stating that form_8332 could not be revoked was revised to eliminate that sentence as a result of prior counsel advice however the service has not developed or published procedures for revoking the form_8332 there is no form or checkbox that the custodial_parent can unilaterally file to revoke or cancel a previously signed form_8332 the original form was tendered to the noncustodial_parent and he or she can continue to attach a copy to his her return each year to support the claim for exemption it is our position that if the custodial_parent chooses to revoke the form_8332 and therefore claim the child on his or her return we will allow the exemption to the custodial_parent only if the noncustodial_parent refrains from claiming the same child as a dependent thus the two ex-spouses must concur in the revocation if the noncustodial_parent does not agree to the revocation and continues to claim the child while the custodial_parent also claims the child a duplicate tin situation will arise the service would be forced to take the position of a stakeholder and disallow the competing exemption claims in the examination process the service would then have to determine which parent is properly entitled to claim the child for that year thus while the release of a claim to exemption is not irrevocable any revocation must be agreed to by both parents or an audit will result tl-n-5086-99 due to the inherent difficulties in revoking the form_8332 we are suggesting that the tax forms development branch insert cautionary language into the form custodial parents need to be careful not to release the claim for all future years if there is a possibility that circumstances may change or that the noncustodial_parent may not comply with the divorce decree conditions governing support and exemptions our toll-free assisters should advise taxpayers that the form_8332 may be revoked but that the other parent should agree the only way for the custodial_parent to revoke the form is to claim the dependency_exemption for that child for the year if however both parents claim the same child for the same year an audit will result if you have any further questions please call nancy rose at cc tom erwin op c w ma
